DICKENSON, Justice,
dissenting.
I respectfully dissent. It seems to me that these landowners have discharged their burden under City of Houston v. Blackbird, 394 S.W.2d 159 at 163 (Tex.1965), by showing that these four paving assessments were arbitrary. The City waived its usual requirement that the original owner of the subdivision furnish paving and curbing of the street alongside the subdivision. The City’s assessment of these four owners’ property makes them bear a burden which would have been spread throughout the entire subdivision by the developer if that waiver had not been given. This seems particularly arbitrary when we note the fact that these four lots do not have direct access to Antilley Road. They are separated from that road by a fence which the City required the developer to build as a condition for the City’s approval of the subdivision.
I would affirm the judgment of the District Court.